    Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 1 of 16 Page ID #:707




National Rifle Association of America, et al.

                                                                             2:19-cv-03212 SVW (GJSx)
City of Los Angeles, et al.


                                         02/05/20       48               Defendant City of Los Angeles




                                                                                                         $    400.00
                                                                                                              103.00


                                                                                                              153.00




                                                                                                              417.55




                                                                                                         $   1073.55




            X



/s/ Anna M. Barvir                                                         Anna M. Barvir


              Plaintiffs National Rifle Association of America, et al.
Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 2 of 16 Page ID #:708
                                 Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 3 of 16 Page ID #:709
6:17 PM                                                                         Michel & Associates, P.C.
04/30/20                                                                              NRA v. COLA
Accrual Basis                                                                             Client Expenses

           Type           Date          Num                    Source Name                                           Memo                                     Account            Amount
     Client Costs
         Attorney Service
        Check       05/16/2019       DEBIT          Signal Attorney Service   - BP          Signal (051519): 05/03/19 Fee to serve Summons & ...        Attorney Service                  37.50
        Check       05/16/2019       DEBIT          Signal Attorney Service   - BP          Signal (051519): 05/03/19 Fee to serve Summons & ...        Attorney Service                  77.00
        Check       05/16/2019       DEBIT          Signal Attorney Service   - BP          Signal (051519): 05/03/19 Fee to serve Summons & ...        Attorney Service                  37.50
        Check       06/03/2019       DEBIT          Signal Attorney Service   - BP          Signal (053119): 05/29/19 Fee to deliver Courtesy Co...     Attorney Service                  49.00
        Check       02/03/2020       DEBIT          Signal Attorney Service   - BP          Signal (013120): 01/23/20 Fee to File and Deliver Wit...    Attorney Service                  49.00
        Check       02/18/2020       DEBIT          Signal Attorney Service   - BP          Signal (021520): 01/02/20 Fee to deliver Courtesy Co...     Attorney Service                  28.00

          Total Attorney Service                                                                                                                                                      278.00

          Court Reporter/Videographer
          Check     08/26/2019     1679             Kielwasser, Anne                        Kielwasser, Anne: 08/26/19 Fee for transcript for moti...   Court Reporter/Vide...        153.00

          Total Court Reporter/Videographer                                                                                                                                           153.00

          Filing Fees
          Bill        04/24/2019     04/18/19...    _Villegas, Haydee -V- DP                H. Villegas: 04/24/19 Filing Fee re Summons and Co...       Filing Fees                   400.00

          Total Filing Fees                                                                                                                                                           400.00

          Legal Research
          Check     07/31/2019       DEBIT          West Law - Legal Research - BP          West Group: June, 2019 Legal Research.                      Legal Research                126.76
          Check     01/02/2020       DEBIT          West Law - Legal Research - BP          West Group: December, 2019 Legal Research                   Legal Research                117.85
          Check     01/02/2020       DEBIT          West Law - Legal Research - BP          West Group: January, 2020 Legal Research                    Legal Research                444.66
          Check     03/03/2020       DEBIT          West Law - Legal Research - BP          West Group: February, 2020 Legal Research                   Legal Research                 31.97

          Total Legal Research                                                                                                                                                        721.24

          Meals-Client 100% Deduction
          Check      07/05/2019    DEBIT            Jimmy Johns                             Jimmy Johns: 07/05/19 Fee for lunch SAB re Reply to...      Meals-Client 100% ...              9.30

          Total Meals-Client 100% Deduction                                                                                                                                                9.30

          Parking & Mileage
          Bill      08/30/2019       August, 2...   _Cheuvront, Tiffany D. - V - DP         T. Cheuvront (08/19): 08/12/19 Fee for parking re Hea...    Parking & Mileage                 18.00
          Bill      09/09/2019       August, 2...   _Brady, Sean A.- V - DP                 S. Brady (10/19): 08/12/19 Fee for mileage re hearing ...   Parking & Mileage                 28.88

          Total Parking & Mileage                                                                                                                                                         46.88

          Photocopy/Scanning
          Check     05/01/2019       DEBIT          Xerox Financial Services - Auto Pay     Photocopy/Scanning Usage: May, 2019                         Photocopy/Scanning            187.05
          Check     05/13/2019       ACH            Xerox Financial Services - Auto Pay     Photocopy/Scanning Usage: April, 2019.                      Photocopy/Scanning             14.10
          Bill      05/31/2019       IN22614 ...    Xeorx - QDoxs - BP                      Photocopy/Scanning Usage: July, 2019.                       Photocopy/Scanning              2.40
          Check     01/13/2020       ACH            Xerox Financial Services - Auto Pay     Photocopy/Scanning Usage: January, 2020.                    Photocopy/Scanning             84.00
          Bill      02/05/2020       IN26977 ...    Xeorx - QDoxs - BP                      Photocopy/Scanning Usage: February, 2020.                   Photocopy/Scanning             41.25
          Check     03/12/2020       ACH            Xerox Financial Services - Auto Pay     Photocopy/Scanning Usage: March, 2020                       Photocopy/Scanning             39.75

          Total Photocopy/Scanning                                                                                                                                                    368.55



                                                                                                                                                                                           Page 1
      Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 4 of 16 Page ID #:710


                                                                                                                          Invoice
                                                                                                             DATE           INVOICE#

                                                                                                           5/31/2019          5940QB



       BILL TO

    National Rifle Association




                                                                                                           CASE NAME

                                                                                              2321- NRA.v. COLA (Member Blacklist)

                                 DESCRIPTION                                            QUANTITY                          AMOUNT

Photocopy Usage: May, 2019.                                                                                                         187.05
West Group Legal Research: May, 2019.                                                                                               586.60

Postage Usage: May, 2019.                                                                                                             3.60
Signal (051519): 05/03/19 Fee to serve Summons & Complaint on Holly L.                                                               37.50
Wolcott.
Signal (051519): 05/03/19 Fee to serve Summons & Complaint on Eric                                                                   77.00
Garcetti.
Signal (051519): 05/03/19 Fee to serve Summons & Complaint on City of                                                                37.50
Los Angeles.
Signal (053119): 05/29/19 Fee to deliver Courtesy Copies to Judge.                                                                   49.00
Total Reimbursable Expenses                                                                                                         204.60




                                                                                         Total                                     $978.25
Tax Identification XX-XXXXXXX Thank you for your business!
                                                                                         Payments/Credits                            $0.00
Let us know how we are doing! Please fill out a client satisfaction survay online at
http://michellawyers.com/reference-materials/client-services/
                                                                                                                                   $978.25
                                                                                         Balance Due
                   180 E. Ocean Boulevard, Suite 200 • Long Beach, CA 90802 • Tel: (562) 216-4444 • Fax: (562) 216-4445
                                                         www.michellawyers.com
                   Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 5 of 16 Page ID #:711
    SIGNAL ATTORNEY SERVICE                CONFIRMATION # 739617

irm Name: TRUTA       MICHEL & ASSOCIATES, P.C.        Date: 05/03/19
                                                                                               '~,    tv- 2-:!::>rL(
                      180 E OCEAN BLVD                 Page:     2
                      STE 200
                      LONG BEACH CA 90802        Reference: 2321
    Contact: LAURA                               Slip # 246458
    Assignment: PROCESS SERVICE                  Recvd By: FILE
ASE NAME: NATIONAL RIFLE ASSOCIATION OF AMERICA VS CITY OF LOS ANGELES
ASE #: 2:19-CV-03212 SVW (GJX)
    Party Served: HOLLY L. WOLCOTT, IN HER OFFICIAL CAPACITY
    Date/Time Served: 05/03/19 02:08 P.M.
OCUMENTS: SUMMONS AND COMPLAINT
          CIVIL COVER SHEET

    DESCRIPTION                                       CHARGES

ECOND DEFENDANT                                           37.50




                                Total Charges:           37.50
                              .L   N   V   U   .L   1.....   r:..
                   Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 6 of 16 Page ID #:712
    SIGNAL ATTORNEY SERVICE                         CONFIRMATION # 739619
                                                                                                  /0- 22_:/L(
. rm Name: TRUTA    MICHEL & ASSOCIATES 1 P.C .                     Date: 05/03/19
                    180 E OCEAN BLVD                                Page:     3
                    STE 200
                    LONG BEACH CA 90802          Reference: 2321
    Contact: LAURA                               Slip # 246457
    Assignment: PROCESS SERVICE                  Recvd By: FILE
~SE NAME: NATIONAL RIFLE ASSOCIATION OF AMERICA VS CITY OF LOS ANGELES
iSE #: 2:19-CV-03212 SVW (GJX)
    Party Served: ERIC GARCETTI, IN HIS OFFICIAL CAPACITY AS MAYOR
    Date/Time Served: 05/03/19 02:18 P.M.
)CUMENTS: SUMMONS AND COMPLAINT
          CIVIL COVER SHEET

   DESCRIPTION                                                      CHARGES

{OCESS SERVICE - EXCLUSIVE- ZONE 1                                     75.00
l..RKING                                                                2.00




                              Total Charges:                         77.00
                   Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 7 of 16 Page ID #:713
    SIGNAL ATTORNEY SERVICE                CONFIRMATION # 739620
                                                                                                  tv~ 2-34
'irm Name: TRUTA      MICHEL & ASSOCIATES, P.C.        Date: 05/03/19
                      180 E OCEAN BLVD                 Page:     4
                      STE 200
                      LONG BEACH CA 90802         Reference: 2321
     Contact: LAURA                               Slip # 246456
     Assignment: PROCESS SERVICE                  Recvd By: FILE
~ASE NAME: NATIONAL RIFLE ASSOCIATION OF AMERICA VS CITY OF LOS ANGELES
~ASE #: 2:19-CV-03212 SVW (GJX)
     Party Served: CITY OF LOS ANGELES
     Date/Time Served: 05/03/19 02:08 P.M.
10CUMENTS: SUMMONS AND COMPLAINT
           CIVIL COVER SHEET

    DESCRIPTION                                       CHARGES

'HIRD DEFENDANT                                           37.50




                                Total Charges:           37.50
       Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 8 of 16 Page ID #:714

                                                                                                                          Invoice
                                                                                                             DATE            INVOICE#

                                                                                                            4/30/2019         5897QB



       BILL TO
     National Rifle Association




                                                                                                           CASE NAME

                                                                                              2321- NRA.v. COLA (Member Blacklist)

                                  DESCRIPTION                                           QUANTITY                          AMOUNT


H. Villegas: 04/24/19 Filing Fee re Summons and Complaint.                                                                         400.00
Fed Ex (6-541-41798): 04/25/19 Fee to send courtesy copies to Hon.                                                                  22.01
Steven V. Wilson.
Photocopy/Scanning Usage: April, 2019.                                                                                              14.10
West Group: April, 2019 Legal Research.                                                                                            211.62
Total Reimbursable Expenses                                                                                                        647.73




                                                                                         Total                                  $647.73
Tax Identification XX-XXXXXXX Thank you for your business!
                                                                                         Payments/Credits                          $0.00
Let us know how we are doing! Please fill out a client satisfaction survay online at
http://michellawyers.com/reference-materials/client-services/
                                                                                                                                $647.73
                                                                                         Balance Due
                   180 E. Ocean Boulevard, Suite 200 • Long Beach, CA 90802 • Tel: (562) 216-4444 • Fax: (562) 216-4445
                                                         www.michellawyers.com
Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 9 of 16 Page ID #:715
                                PHOTOCOPY USAGE REPORT
                                      April, 2019

                Account Name
                NRA v COLA Member Blacklist-2321
Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 10 of 16 Page ID #:716
                                PHOTOCOPY USAGE REPORT
                                      May, 2019
                          Account Name               Total I Amount
              NRA v COLA Member Blacklist-2321          12471 $ 187.05
     Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 11 of 16 Page ID #:717


                                                                                                                          Invoice
                                                                                                             DATE           INVOICE#

                                                                                                           7/31/2019         6049QB



      BILL TO

    National Rifle Association- OGC




                                                                                                           CASE NAME

                                                                                              2321- NRA.v. COLA (Member Blacklist)

                              DESCRIPTION                                               QUANTITY                          AMOUNT


Photocopy/Scanning Usage: July, 2019.                                                                                                2.40
West Group: July, 2019 Legal Research.                                                                                              56.47
Total Reimbursable Expenses                                                                                                         58.87




                                                                                         Total                                     $58.87
Tax Identification XX-XXXXXXX Thank you for your business!
                                                                                         Payments/Credits                           $0.00
Let us know how we are doing! Please fill out a client satisfaction survay online at
http://michellawyers.com/reference-materials/client-services/
                                                                                                                                   $58.87
                                                                                         Balance Due
                   180 E. Ocean Boulevard, Suite 200 • Long Beach, CA 90802 • Tel: (562) 216-4444 • Fax: (562) 216-4445
                                                         www.michellawyers.com
Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 12 of 16 Page ID #:718
                               PHOTOCOPY USAGE REPORT
                                      July, 2019
              Account Name                       /Total     I Amount
              NRA v COLA_Member Blacklist-2321            16/$    2.40
   Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 13 of 16 Page ID #:719

                                                                                                                          Invoice
                                                                                                             DATE           INVOICE #

                                                                                                           1/31/2020          8664TS



      BILL TO

    National Rifle Association




                                                                                                           CASE NAME

                                                                                              2321 - NRA.v. COLA (Member Blacklist)

                                 DESCRIPTION                                            QUANTITY                          AMOUNT


Postage Usage: January, 2020.                                                                                                         8.95
West Group: January, 2020 Legal Research                                                                                            444.66
Photocopy/Scanning Usage: January, 2020.                                                                                             84.00
Signal (021520): 01/02/20 Fee to deliver Courtesy Copy to Judge of                                                                   28.00
Stipulated and Proposed Judgment.
Total Reimbursable Expenses                                                                                                         565.61




                                                                                         Total                                     $565.61
Tax Identification XX-XXXXXXX Thank you for your business!
                                                                                         Payments/Credits                            $0.00
Let us know how we are doing! Please fill out a client satisfaction survay online at
http://michellawyers.com/reference-materials/client-services/                                                                      $565.61
                                                                                         Balance Due
                   180 E. Ocean Boulevard, Suite 200 • Long Beach, CA 90802 • Tel: (562) 216-4444 • Fax: (562) 216-4445
                                                         www.michellawyers.com
Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 14 of 16 Page ID #:720
                                 PHOTOCOPY USAGE REPORT
                                      January, 2020
                           Account Name               Total       Amount
               NRA v COLA_Member Blacklist‐2321        560    $     84.00
    Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 Page 15 of 16 Page ID #:721

SENIOR PARTNER                                                                                                OF COUNSEL
C. D. MICHEL                                                                                             JOSEPH Di MDNDA
                                                                                                        SCOTT M. FRANKLIN
MANAGING PARTNER                                                                                         CLINT B MONFORT
JOSHUA ROBERT DALE                                                                                       MICHAEL W. PRICE
                                                                                                          TAMARA M RIDER
SPECIAL COUNSEL                                                                                           Los ANGELES, CA
W. LEE SMITH
                                                        & ASSQUIE S P. C.
ASSOCIATES
ANNA M. BARVIR
                                              Attorneys                at    Law
SEAN A, BRADY
TIFFANY D. CHEUVRONT
MATTHEW D CUBEIRO
ALEXANDER A. FRANK
Los ANOELES CA

                                                                                                   WRITERS DIRECT CONTACT:
*
    ALSO ADMITTED IN TEXAS AND THE                                                                        562-2 I 6-4473
      DISTRICT OF COLUMBIA                                                                   LPALMERINCMICHELLAWYERS .COM




                                                       August 27. 2019

      VIA OVERNIGHT DELIVERY
      Anne Kielwasser
      United States District Court
      350 West 1St Street, Suite 43 11
      Los Angeles, CA 90012-4565


                                     Re:      Transcript Order for Natwital R jfk Associatioji ofArnerica v.
                                              Citj’ of Los Angeks, Case No. 2:19-cv-03212-SVW-GJSx

      Dear Ms. Kielwasser:

      Enclosed please find check number 001679 in the amount of $153.00 for the transcript of a
      motions hearing on August 12, 2019 with Judge Stephen V. Wilson. A copy of the Transcript
      Order Form is also enclosed.

      Should you need any further information, please feel free to contact me.


                                                     Sincerely
                                                         hel & Associates,



                                                     Laura Palmerin

       ***/lp




                       60 EAST OCEAN BOULEVARD         Surr 200 • LONG BEACH • CALIFORNIA • 90602
                        TEL: 562-2         5-4444 • FAX: 562-2   6-4445 • WWW.MICHELLAWYERS.COM
Case 2:19-cv-03212-SVW-GJS Document 51 Filed 04/30/20 WELLS
                                                       PageFARGO
                                                            16 ofBANK,
                                                                  16 N.A.
                                                                       Page ID #:722                                    001679
                                                                           CALIFORNIA
                        MICHEL & ASSOCIATES, P.C.                           1 6-24-1220
                                      GENERAL ACCOUNT
                             180 E. OCEAN BOULEVARD, SUITE 200
                                    LONG BEACH, CA 90802                                                        8/26/2019
                                        (562) 216-4444


     PAY TO THE
                    Anne Kielwasser                                                                        $**i 53.00
     ORDER OF

       One Hundred Fifty-Three and 00/100**                                                                             DOLLARS

                  Anne Kielwasser                                                         VOID AFTER 180 DAYS
                  350 West 1st Street
                  Suite 4311
                  Los Angeles, CA 90012
      MEMO


                                I’QQ,?9II’       •:ooo2I?I:LLDL9b?II.


      MICHEL & ASSOCIATES, P.C.                                                                                          001679
             Anne Kielwasser                                                                 8/26/2019
         Client Costs:Court ReporterNideographe Kielwasser, Anne: 08/26/19 Fee for transcript for moti                  153.00




        1 Checking WF 3987
                         -
                                                                                                                        153.00
